Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“operating an intake air control device including at least one of an intake throttle
valve or a heating device to physically simulate the condition of the test internal
combustion engine;

measuring engine performance information while operating the test internal
combustion engine at the first speed and first torque and while physically simulating the
condition of the test internal combustion engine; and

programming the internal combustion engine control unit by storing the measured
engine performance information in a memory associated with the internal combustion
engine control unit” in claim 1;
“wherein the simulated condition is at least one of a high-altitude
condition or a high-temperature condition that is physically simulated by operating an air
intake control device including at least one of an intake throttle valve or a heating
device; and

calibrating the internal combustion engine control unit by storing the measured
engine performance information in a memory associated with the internal combustion
engine control unit” in claim 8; and

speeds and engine torques of the test internal combustion engine based at least in part
on the sensor signal generated by the at least one sensor when the intake air control
device restricts a flow of air to simulate altitude variations of the test internal combustion
engine or increases a temperature of the air to simulate ambient temperature variations
of the test internal combustion engine; and

program the internal combustion engine control unit based on the engine
performance information” in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747